Citation Nr: 0209514	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether entitlement to 
service connection is warranted.  

(The issue of entitlement to service connection for PTSD will 
be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which held that new and material evidence had 
not been submitted to reopen a claim of service connection 
for PTSD.

In a November 2001 supplemental statement of the case, the RO 
reviewed the claim of entitlement to service connection for 
PTSD on a de novo basis.  Under Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, the Board must find that new 
and material evidence has been presented.  See also Winters 
v. West, 12 Vet. App. 203 (1999).  

The RO certified for appeal the issues of whether new and 
material evidence has been submitted to reopen claims of 
service connection for PTSD and schizophrenia.  Although the 
veteran filed a VA Form 9 with a year of the denial of the 
claim to reopen schizophrenia and indicated on that form that 
he was appealing all issues listed on statements of the case 
and supplemental statements of the case, he did not present 
argument on the issue of schizophrenia and only referred to a 
supplemental statement of the case addressing the issue of 
PTSD.  At an April 2002 videoconference hearing before the 
undersigned, the veteran indicated that he was not appealing 
the denial of the claim to reopen the issue of schizophrenia.  
April 2002 Transcript at 21.  Therefore, the issue is as 
stated on the title page.

As stated below, the claim of service connection for PTSD is 
reopened.  The Board is undertaking additional development on 
the issue of service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewed your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  To the extent necessary to determine whether the claim 
for service connection for PTSD should be reopened, VA has 
met its duty to notify and assist the veteran.

2.  In a November 1996 rating decision, the RO found that no 
new and material evidence had been submitted to warrant 
reopening the veteran's claim for PTSD, and notified the 
veteran accordingly; he did not appeal that decision.

3.  The additional evidence added to the record since 
November 1996 bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision denying the 
reopening of the claim of entitlement to service connection 
for PTSD became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a January 1985 Board decision, service connection was 
denied for PTSD.  The evidence of record included a report of 
a September 1983 VA psychiatric examination in which it was 
noted that the veteran had PTSD.

In a September 1987 rating decision, the RO denied reopening 
of the claim for PTSD.  The additional evidence of record was 
VA medical records dated from 1985 to 1987, which do not 
contain a diagnosis of PTSD.

In a May 1989 rating decision, the RO denied the reopening of 
the PTSD claim, but the veteran was not given his appellate 
rights.  The additional evidence of record was VA medical 
records dated from 1988 to 1989, which do not reveal a 
diagnosis of PTSD.

By a rating decision dated in February 1992, the RO denied 
the reopening of the PTSD claim.  The additional evidence of 
record was VA medical records dated from 1989 to 1990 and a 
report of a August 1991 VA psychiatric examination, neither 
of which reflects a diagnosis of PTSD.

In a November 1996 rating decision the RO denied reopening of 
the PTSD claim.  The additional evidence of record was March 
1996 VA hospitalization records, which do not contain a 
diagnosis of PTSD.  The RO notified the veteran of its 
decision on November 13, 1996, but he did not initiate an 
appeal.  

The evidence received since the November 1996 rating decision 
includes the following: an April 1994 VA outpatient treatment 
record, a report of a May 1998 VA psychiatric examination, a 
September 1998 VA outpatient treatment record, and November 
1999 statements from a VA doctor and an apparent VA medical 
professional.  These medical records and statements reflect 
that there is a current diagnosis of PTSD.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001); 
Notice, 64 Fed. Reg. 32,807-08 (June 18, 1999).  Prior to 
March 7, 1997, 38 C.F.R. § 3.304(f) required a "clear" 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (1996).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996). 

Effective August 29, 2001, 38 C.F.R. § 3.156(a) was amended 
with regard to the definition of new and material evidence.  
However, the revised definition only applies to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,629-30 (August 29, 2001).  Because the veteran's claim was 
filed before August 29, 2001, the old definition of new and 
material evidence applies in this case.  New and material 
evidence under the old definition means evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration; that is neither cumulative nor redundant; and 
that, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of evidence presented since 
the last final disallowance of the claim, the newly presented 
evidence does not need to be probative of all of the elements 
that are required to award a claim, but instead needs to be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  In this case, the veteran needs to present 
evidence that he has PTSD.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA of 2000.  See 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
pertaining to this claim merely implement the VCAA of 2000 
and do not provide any rights other than those provided by 
the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The Board finds that, to the extent necessary in respect to 
an application to reopen a previously denied claim, VA has 
met its duty to notify and assist the veteran.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  

The recent VA medical records, including the report of the 
May 1998 VA psychiatric examination, are new and material 
evidence.  This evidence reflects that there have been some 
diagnoses of PTSD.  This additional evidence bears directly 
and substantially upon the specific matter under 
consideration; is not cumulative or redundant; and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the claim of entitlement to 
service connection for PTSD is reopened.  As noted above, the 
Board is undertaking additional development on the issue of 
service connection for PTSD pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).


ORDER

New and material evidence to reopen the claim for service 
connection for post-traumatic stress disorder having been 
received, the application to reopen the claim is granted.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

